United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3072
                                  ___________

Rodolfo Romero-Reyes,                  *
                                       *
            Petitioner,                *
                                       * Petition for Review of an Order
      v.                               * of the Board of Immigration Appeals.
                                       *
Alberto Gonzales,                      *
                                       *        [UNPUBLISHED]
            Respondent.                *
                                  ___________

                            Submitted: June 14, 2007
                                Filed: August 22, 2007
                                 ___________

Before MELLOY, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      In 2000, immigration authorities charged Rodolfo Romero-Reyes as a
removable alien. Romero-Reyes conceded removability and applied for cancellation
of removal. An immigration judge denied his application for cancellation of removal
because Romero-Reyes had not “establishe[d] that removal would result in
exceptional and extremely unusual hardship” to Romero-Reyes or his family. 8
U.S.C. § 1229b(b)(1)(D). Counsel for Romero-Reyes filed a notice of appeal with the
Board of Immigration Appeals (“the Board”), but he did not pursue the case. The
Board dismissed the appeal as abandoned on July 22, 2005. Romero-Reyes
subsequently obtained new counsel and successfully moved to reinstate his appeal.
On appeal to the Board, Romero-Reyes argued that his prior counsel’s ineffective
assistance at his removal hearing denied him a full and fair opportunity to present his
claim. The Board rejected this argument in a decision dated July 13, 2006.

       Under 8 U.S.C. § 1252(b)(1), Romero-Reyes had thirty days in which to
petition for judicial review of the Board decision. Romero-Reyes did not file the
present petition for review until Tuesday, August 15, 2006. His petition for review
was untimely, and we therefore lack jurisdiction to hear it. Stone v. INS, 514 U.S.
386, 405 (1995). Accordingly, we dismiss the petition for review.
                        ______________________________




                                         -2-